McClain,- J.
(dissenting). — On plaintiff’s appeal the holding of the majority is that there should be a recovery of rental value of plaintiff’s machinery while it lay idle on account of defendant’s fault, although it does not appear that such machinery had a rental value or was kept for rent or could have been rented. As it seems to me, this is plainly wrong. Profits lost may be allowed where reasonably definite and certain; but here there was not a suggestion in the evidence of even a possibility that plaintiff would have received any rental for his machinery if defendant’s contract to carry promptly had been performed; nor is there any suggestion that any equivalent of rental value of his own machinery was lost through defendant’s fault. The rule that in such .a case as this the recovery should be limited to compensation, which should not include damages which are merely speculative and wholly uncertain, is so well settled that I do not care to cite authorities or do more than express my dissent.
I think that on plaintiff’s appeal there should be an affirmance.